[Cite as State v. Smith, 2014-Ohio-5272.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 100501



                                              STATE OF OHIO

                                                          PLAINTIFF-APPELLEE

                                                    vs.

                                        CHRISTOPHER SMITH

                                                          DEFENDANT-APPELLANT




                                                JUDGMENT:
                                            APPLICATION DENIED



                               Cuyahoga County Court of Common Pleas
                                      Case No. CR-13-570702
                                     Application for Reopening
                                         Motion No. 479169


        RELEASE DATE: November 25, 2014
FOR APPELLANT

Christopher Smith, pro se
Inmate No. 644-167
Lebanon Correctional Institution
3791 State Route 63
P.O. Box 56
Lebanon, Ohio 45036


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Kevin R. Filiatraut
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

          {¶1} Christopher Smith filed an application for reopening pursuant to App.R. 26(B).

Smith is attempting to reopen the appellate judgment, rendered in State v. Smith, 8th Dist.

Cuyahoga No. 100501, 2014-Ohio-3034, that affirmed his conviction for the offenses of rape and

gross sexual imposition. We decline to reopen Smith’s appeal.

          {¶2} App.R. 26(B)(2)(b) requires that Smith establish “a showing of good cause for

untimely filing if the application is filed more than 90 days after journalization of the appellate

judgment” that is subject to reopening. The Supreme Court of Ohio, with regard to the 90-day

deadline as provided by App.R. 26(B)(2)(b), has established that

          [w]e now reject [the applicant’s] claims that those excuses gave good cause to
          miss the 90-day deadline in App.R. 26(B). * * * Consistent enforcement of the
          rule’s deadline by the appellate courts in Ohio protects on the one hand the state’s
          legitimate interest in the finality of its judgments and ensures on the other hand
          that any claims of ineffective assistance of appellate counsel are promptly
          examined and resolved.

                  Ohio and other states “may erect reasonable procedural requirements for
          triggering the right to an adjudication,” Logan v. Zimmerman Brush Co. (1982),
          455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what Ohio has
          done by creating a 90-day deadline for the filing of applications to reopen. * * *
          The 90-day requirement in the rule is “applicable to all appellants,” State v.
          Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d 722, and [the applicant]
          offers no sound reason why he — unlike so many other Ohio criminal defendants
          — could not comply with that fundamental aspect of the rule.

(Emphasis added.) State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7.

 See also State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey,

73 Ohio St.3d 411, 653 N.E.2d 252 (1995); State v. Reddick, 72 Ohio St.3d 88, 647 N.E.2d 784

(1995).
       {¶3} Herein, Smith is attempting to reopen the appellate judgment that was journalized on

July 10, 2014. The application for reopening was not filed until October 9, 2014, more than 90

days after journalization of the appellate judgement in Smith, supra.

       {¶4} Smith has failed to argue or establish a showing of good cause for the untimely

filing of his application for reopening.     State v. Kinder, 8th Dist. Cuyahoga No. 94722,

2012-Ohio-1339. See also Lamar, supra; State v. Davis, 86 Ohio St.3d 212, 714 N.E.2d 384

(1999); Reddick, supra. See also State v. Klein, 8th Dist. Cuyahoga No. 58389, 1991 Ohio

App. LEXIS 1346 (Mar. 28, 1991), reopening disallowed (Mar. 15, 1994), Motion No. 249260,

aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v. Trammell, 8th Dist. Cuyahoga No.

67834, 1995 Ohio App. LEXIS 2962 (July 13, 1995), reopening disallowed (Apr. 22, 1996),

Motion No. 270493; State v. Travis, 8th Dist. Cuyahoga No. 56825, 1990 Ohio App. LEXIS

1356 (Apr. 5, 1990), reopening disallowed (Nov. 2, 1994), Motion No. 251073, aff’d, 72 Ohio

St.3d 317, 649 N.E.2d 1226 (1995); State v. Gaston, 8th Dist. Cuyahoga No. 79626,

2007-Ohio-155; State v. Torres, 8th Dist. Cuyahoga No. 86530, 2007-Ohio-9.

       {¶5} Accordingly, the application for reopening is denied.



FRANK D. CELEBREZZE, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
MARY EILEEN KILBANE, J., CONCUR